Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   October 1, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-14001682 3rd Court of Appeals number
   03-15-00599-CV, styled, STEPHEN DOROGHAZI V TEXAS AUSTIN HOTEL REALTY, is due in
   your office October 2, 2015. The 3rd Court of Appeals submitted a letter to appellant on September
   29, 2015, requesting information be provided to the 3rd Court by October 9, 2015, relevant to this
   interlocutory appeal.

   The Travis County District Clerk’ s office requests an extension of time of 10 days from the October
   2, 2015, deadline; making the clerk’ s record due to the 3rd Court of Appeals on October 12, 2015.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-4309

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division             Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420            (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566             fax: 854-4457